DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on March 12 and April 14 of 2021 were filed after the mailing date of the application on March 12, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 21-25, 31-35, 38, and 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 10, and 11 of U.S. Patent No. 10,949,945, as shown in the tables below.  Claims 21-25, 31-35, 38, and 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 10, and 11 of U.S. Patent No. 10,657,618, as shown in the tables below.  Claims 21-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7, 13, and 14 respectively of U.S. Patent No. 10,373,285.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claims are broader in every aspect than the patent claims and are therefore an obvious variant thereof.


Claim 21
22
23
24
25
31
32
33
34
35
10,949,945
Claim 1
5
6
5, 11
6
1, 5, 11
5
6
5
6
10,657,618
Claim 1
5
6
5, 11
6
1, 5, 11
5
6
5
6
10,373,285
Claim 7 
13
14









17/200,581
38
39
10,949,945
10
3, 4
10,657,618
10
3, 4


17/200,581 (Claim 21)
10,949,945 (Claim 1)
A processing device comprising:  a heterogeneous processing system including a first processing agent having a first cache memory and a second processing agent having a second cache memory,
An electronic device comprising:  a general-purpose processor including a first cache memory…a general-purpose graphics processor including a second cache memory
wherein the heterogeneous processing system is to enable heterogeneous coherency between the first cache memory and the second cache memory; first circuitry to manage cache coherency for the first processing agent; second circuitry to manage cache coherency for the second processing agent; and
general-purpose processor including…a first coherency module; and a general-purpose graphics processor including…a second coherency module, wherein the first coherency module and the second coherency module enable heterogeneous coherency between the first cache memory and the second cache memory
a first memory to store a first table to track ownership for a multiple-cache-line sub-page address region associated with the first cache memory and the second cache memory, wherein the multiple-cache-line subpage address region is owned by the first processing agent or the second processing agent.
a memory module to store a superline directory table, wherein the superline directory table is to track ownership for a superline owned by the general-purpose processor and general-purpose graphics processor, wherein the superline is a sub-page address region that spans multiple cache lines of the first cache memory and the second cache memory



17/200,581 (Claim 21)
10,657,618 (Claim 1)
A processing device comprising:  a heterogeneous processing system including a first processing agent having a first cache memory and a second processing agent having a second cache memory,
An electronic device comprising:  a general-purpose processor including a first cache memory…a general-purpose graphics processor including a second cache memory
wherein the heterogeneous processing system is to enable heterogeneous coherency between the first cache memory and the second cache memory; first circuitry to manage cache coherency for the first processing agent; second circuitry to manage cache coherency for the second processing agent; and
general-purpose processor including…a first coherency module; and a general-purpose graphics processor including…a second coherency module, wherein the first coherency module and the second coherency module enable heterogeneous coherency between the first cache memory and the second cache memory
a first memory to store a first table to track ownership for a multiple-cache-line sub-page address region associated with the first cache memory and the second cache memory, wherein the multiple-cache-line subpage address region is owned by the first processing agent or the second processing agent.
a first memory module to store a superline directory table, the superline directory table to track ownership for each superline owned by the general-purpose processor and the general-purpose graphics processor, wherein each superline is a sub-page address region that spans multiple cache lines of the first cache memory and the second cache memory


17/200,581 (Claim 21)
10,373,285 (Claim 7)
A processing device comprising:  a heterogeneous processing system including a first processing agent having a first cache memory and a second processing agent having a second cache memory,
A heterogeneous data processing system comprising:  a general-purpose processor including a first cache memory…a general-purpose graphics processor including a second cache memory
wherein the heterogeneous processing system is to enable heterogeneous coherency between the first cache memory and the second cache memory; first circuitry to manage cache coherency for the first processing agent; second circuitry to manage cache coherency for the second processing agent; and
general-purpose processor including…a first coherency module; a general-purpose graphics processor including…a second coherency module, wherein the first coherency module and the second coherency module enable heterogeneous coherency between the first cache memory and the second cache memory
a first memory to store a first table to track ownership for a multiple-cache-line sub-page 



Allowable Subject Matter
5.	Claims 26-30, 36, 37, and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
6.	The prior art taken singly or in combination do not teach or suggest the combination of all the limitations of Claim 26 and base Claim 21 and intervening Claims 24-25, and in particular, do not teach wherein the first table is to track ownership for the multiple-cache-line sub-page address region for the first processing agent and the second table is to track ownership for the multiple-cache-line sub-page address region for the second processing agent.  Claims 27-30 depend from Claim 26, and therefore also contain allowable subject matter.  Claim 36 is similar in scope to Claim 26, and therefore also contains allowable subject matter.  Claim 37 depends from Claim 36, and therefore also contains allowable subject matter.  
7.	The prior art taken singly or in combination do not teach or suggest the combination of all the limitations of Claim 40 and base Claim 31 and intervening Claims 38-39, and in particular, do not teach receiving a request to access a virtual memory address in the unified address space; determine, based on the first table or the second table, whether the first processing agent or the second processing agent has ownership of the multiple-cache-line sub-page address region associated with the virtual memory address; and bypassing a snoop request when the 
8.	The closest prior art (Hendry 1 US 20110252200A1) teaches two heterogeneous processors, such as a central processing unit and a graphics processing unit [0019].  CPU 34 may include processor cores 46, each of which may include a low-level cache 48 [0032].  Hendry teaches an inter-processor cache coherence component 54 [0033].  GPU 36 may include processor cores 56, each of which may have a low-level cache 58.  GPU 36 may also include an inter-processor cache coherence component 64 [0035].  To ensure that cache coherence is maintained the CPU 34 and the GPU 36, an inter-processor cache coherence component 54 may track the memory ownership of the GPU 36 at a region-level granularity.  CPU 34 may track the memory ownership of the GPU 36 at a region-level granularity using other techniques.  For example, when the CPU 34 or GPU 36 become aware that the GPU 36 owns a region of memory, the CPU 34 or GPU 36 may mark all lines of the region as owned by the GPU 36 [0033].  GPU 36 may include an inter-processor cache coherence component 64 to track the current ownership status of certain regions of the shared memory 42, tracking whether regions of memory are currently in use by other heterogeneous processors [0035].  However, Hendry 1 does not teach wherein the first table is to track ownership for the multiple-cache-line sub-page address region for the first processing agent and the second table is to track ownership for the multiple-cache-line sub-page address region for the second processing agent, or receiving a request to access a virtual memory address in the unified address space; determine, based on the first table or the second table, whether the first processing agent or the second processing agent has ownership of the multiple-cache-line sub-page address region associated with the virtual memory address; and bypassing a snoop request when the request is associated with a processing 
9.	Another prior art (Hendry 2 US 20120317362A1) teaches each memory-sharing device may employ a snoop suppression block that maintains a table of block tracking entries (BTEs).  This table of BTEs may be referred to as a BTE table.  BTE table may represent a collection of BTEs, each of which indicates whether groups of cache lines of a block of memory could potentially be in use by another memory-sharing device [0033].  Hendry 2 teaches a two-processor configuration 40 with two processors 12A and 12B.  One of the processors 12A and 12B may be low-bandwidth memory-sharing devices.  One of the processors 12A and 12B may be a high-bandwidth memory-sharing devices.  First processor 12A may be a central processing unit and the second processor 12B may be a graphics processing unit [0044].  First processor 12A, which may be central processing unit, may include processor cores 46A, each of which may operate on cache lines stored in a low-level cache 48A.  Second processor 12B may include processor cores 46B with respective low-level caches 48B [0046].  However, Hendry 2 does not teach wherein the first table is to track ownership for the multiple-cache-line sub-page address region for the first processing agent and the second table is to track ownership for the multiple-cache-line sub-page address region for the second processing agent, or receiving a request to access a virtual memory address in the unified address space; determine, based on the first table or the second table, whether the first processing agent or the second processing agent has ownership of the multiple-cache-line sub-page address region associated with the virtual memory address; and bypassing a snoop request when the request is associated with a processing agent that has ownership of the multiple-cache-line sub-page address region associated with the virtual memory address.
Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hendry 1 (US 20110252200A1) teaches cache coherence between heterogeneous processors [0002].
Hendry 2 (US 20120317362A1) teaches effectively maintaining cache coherence between devices by tracking whether groups of one or more cache lines are possibly in use [0001].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONI HSU whose telephone number is (571)272-7785. The examiner can normally be reached M-F 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





JH
/JONI HSU/Primary Examiner, Art Unit 2611